485 S.W.2d 941 (1972)
Wiley T. GREEN and Dora Ruth Green, Appellants,
v.
Jeannette GREEN et al., Appellees.
No. 4568.
Court of Civil Appeals of Texas, Eastland.
October 11, 1972.
Rehearing Denied November 3, 1972.
Rutledge & Parker, Earl Rutledge, Fort Worth, John D. Moore, Mineral Wells, for appellants.
Duncan Gault, Mineral Wells, W. J. Oxford, Stephenville, for appellees.
WALTER, Justice.
Wiley Eldon Green was the only child of the plaintiffs, Wiley T. Green and Dora Ruth Green. Jeannette Nance married Wiley Eldon Green and to such union was born one child, Melissa Ann Green. The plaintiffs pleaded that Jeannette killed their son, Wiley Eldon Green, by shooting him with a gun. In their suit against Jeannette, the plaintiffs sought custody and the right of visitation with Melissa Ann. Since the death of her father the child has been in the custody of her mother.
The jury answered that it would not be to the best interest and welfare of Melissa Ann for her custody to be removed from her mother. To issue number four they answered that it would be to the best interest and welfare of the child for Mr. & Mrs. Green to have reasonable visitation privileges with Melissa Ann. Disregarding the jury's answer to issue number four, the court rendered judgment that the Greens take nothing.
The Greens have appealed and contend in their points that the court erred in not rendering a judgment on the verdict giving them the right to have reasonable visitation privileges with the child.
The judgment recites:
"Special Issue No. 4 and the answer thereto are hereby disregarded by the Court, upon motion of the Defendant, Jeannette Green, for the reason that there is no law to support the same. Smith v. Painter, [Tex.] 412 S.W.2d 28; [Tex.Civ.App.], 408 S.W.2d 785."
The appellants have failed to cite any authority in support of their contentions. We consider Smith v. Painter, Tex.Civ. App., 408 S.W.2d 785writ refused no reversible errorPer Curiam opinion by Supreme Court, 412 S.W.2d 28, directly in *942 point and are of the opinion that the judgment is correct.
We have considered all of appellants' points and find no merit in them. They are overruled.
The judgment is affirmed.